Corrected Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Reproductions
In the Notice of Allowability dated 05/26/2021, the examiner incorrectly indicated that the elected embodiment of views 1.1 - 1.7 are missed labeled as 2.1 - 2.7 and should be renumbered.  However, Applicants 05/13/2021 election of Group I includes embodiments 1 and 5, views 1.1 - 1.7 and 5.1 - 5.7.   Applicants 05/13/2021 amendment has renumbered views 5.1 - 5.7 as 2.1 - 2.7.

Therefore, a Corrected Notice of Allowance is hereby issued indicating that the set of drawings accepted by the examiner are views 1.1 - 1.7 filed on 04/03/2020 and views 2.1 - 2.7 filed on 05/13/2021.
	
Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Caron Veynar, may be reached at (571) 272-2646.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        08/17/2021